Citation Nr: 1721177	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including as secondary to the service-connected left and right knee disabilities.
 
2.  Entitlement to service connection for a bilateral hip disorder, including as secondary to the service-connected left and right knee disabilities.

3.  Entitlement to an initial rating higher than 10 percent for right knee, degenerative joint disease (DJD).  

4.  Entitlement to an initial rating higher than 10 percent for left knee DJD, Osgood-Schlatter disease, prior to May 29, 2015.

5.  Entitlement to an initial rating higher than 10 percent for left knee instability, associated with DJD, Osgood-Schlatter disease, prior to May 29, 2015.

6.  Entitlement to a rating higher than 30 percent for left knee patellofemoral arthroplasty (formerly Osgood-Schlatter disease with degenerative joint disease and instability), from May 29, 2015 to the present.
7.  Entitlement to a compensable rating for a scar as a residual of left knee patellofemoral arthroplasty (formerly Osgood-Schlatter disease with degenerative joint disease and instability), from May 29, 2015 to the present.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) is from February 2013, June 2015, and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By history, the Board's prior decision, dated in January 2013, granted the Veteran's previous claims for service connection for left and right knee DJD, to include as secondary to his then-service connected Osgood Schlatter's disease.  Accordingly, the RO issued a February 2013 rating decision, which established service-connection for left and right knee DJD, and assigned a 10 percent rating for each knee for painful motion, as well as assigning an additional, separate 10 percent rating for left knee instability.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
 
Subsequently, based upon receipt of a surgical report (received on May 29, 2015), the RO's June 2015 rating decision recharacterized the left knee disabilities as left knee patellofemoral arthroplasty; and the AOJ assigned a higher overall rating for the left knee disability of 30 percent, effective from May 29, 2015.  Lastly, the RO's March 2016 rating decision established a separate noncompensable rating for a surgical scar as a residual of left knee patellofemoral arthroplasty.  He has since continued to appeal, requesting even higher ratings for his left knee disabilities.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

Moreover, the RO's March 2016 rating decision also denied service connection claims for bilateral hips osteoarthritis and lumbar spine DJD, claimed as a back condition.  The Veteran has perfected his appeal of these additional issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's February 2016 substantive appeal/VA Form 9 (concerning his increased rating claims) and his April 2016 substantive appeal/VA Form 9 (concerning his service connection claims) both show the Veteran has requested that he be scheduled for a Board hearing at his local Regional Office, and has marked his preference for a Travel Board hearing.  The Veteran's representative reiterated the outstanding request for a Travel Board hearing in the June 2016 representative's statement (VA Form 646).  Notably, the AOJ has recognized the Veteran's request and placed him on the waiting list for a Travel Board hearing, per a May 2016 notice.  Since his request remains pending, the Board remands this case for the AOJ to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a Travel Board hearing, at the Veteran's local Regional Office, before a Veterans Law Judge of the Board at the earliest opportunity.  Notify the Veteran and his representative of the date, time and location of this hearing.  If the Veteran subsequently elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

